DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action on merits is in response to the Patent Application filed on 5 June 2020.  Claims 1-12 are pending and considered below.     

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants’ claim of priority to Korean Patent Applications No. 10-2019- 0138793, filed November 1, 2019, and No. 10-2020-0046724, filed April 17, 2020, are acknowledged.  Therefore the instant invention is afforded a priority of 1 November 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per apparatus Claim 1, include the steps of:
An apparatus for optimizing a quantized machine-learning algorithm, comprising: 
one or more processors; and executable memory for storing at least one program executed by the one or more processors, 
wherein the at least one program sets a learning rate of the quantized machine-learning algorithm using at least one of an Armijo rule and golden search methods, 
calculates a quantized orthogonal compensation search vector from a search direction vector of the quantized machine-learning algorithm, compensates for search performance of the quantized machine-learning algorithm using the quantized orthogonal compensation search vector, and 
calculates an optimized quantized machine-learning algorithm using the learning rate and the quantized machine-learning algorithm, the search performance of which is compensated for.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-6 is/are drawn to a system or apparatus (i.e., a machine/manufacture) and claims 7-12 is/are drawn to methods (i.e., a process).  As such, claims 1-12 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of setting a learning rate of the quantized machine-learning algorithm using at least one of an Armijo rule and golden search methods; calculating a quantized orthogonal compensation search vector from a search direction vector of the quantized machine-learning algorithm and compensating for search performance of the quantized machine-learning algorithm using the quantized orthogonal compensation search vector; and calculating an optimized quantized machine-learning algorithm using the learning rate and the quantized machine-learning algorithm, the search performance of which is compensated for.
This judicial exception is similar to abstract ideas related to mathematical concepts such as relationships, formulae or equations, and calculations and as well is similar to abstract ideas related to mental processes such as observation, evaluation, judgement and opinion.

Independent claim 7 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [142] recites “computer system 1100 may include one or more processors 1110, memory 1130, a user-interface input device 1140, a user-interface output device 1150, and storage 1160, which communicate with each other via a bus 1120. Also, the computer system 1100 may further include a network interface 1170 connected to a network 1180. The processor 1110 may be a central processing unit or a semiconductor device for executing processing instructions stored in the memory 1130 or the storage 1160. The memory 1130 and the storage 1160 may be any of various types of volatile or nonvolatile storage media. For example, the memory may include ROM 1131 or RAM,” and written description paragraph [143] recites “includes one or more processors 1110 and executable memory 1130 for storing at least one program executed by the one or more processors.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-6 and 8-12 are directed to the judicial exception as explained above for Claims 1 and 7, and are further directed to limitations directed to setting a learning rate, setting candidate values, selection of component vectors, and manipulations with respect to a minimum point.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-6 and 8-12 do not add more to the abstract idea of independent Claims 1 and 7 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Applicants claims 6 and 12 include the following claimed functions “when a solution of the quantized machine- learning algorithm is not able to escape from a local minimum point, the at least one program makes the solution escape from the local minimum point using the quantized orthogonal compensation search vector.”  The written description does not include sufficient disclosure to convey to a person of skill in the art that the Applicants possessed the techniques and invention related to the determination that a machine learning solution is not able to escape from a local minimum point.  It is not clear from the specification or the claims what is entailed by the claimed escape methodology in terms of any manner in which the algorithm becomes stopped or blocked or trapped or impacted by a local minimum point.  As well there are no particular disclosures related to any methods by which the solution escapes from the local minimum point aside from noting the use of a quantized orthogonal compensation search vector.  Written description paragraphs [13], [19], [69], [136], and [148] all include essentially repetitive recitations of the claim language however there are no specific disclosures of how the determination of non-escape is made nor how the quantized orthogonal compensation search vector is implemented to perform the adjustment or escape.  While at least paragraphs [52], [56], [67], and [68] disclose a search direction vector parameter and the associated calculations related to the vector, there are no disclosures related to any calculated solution not able to escape a local minimum point or any escape solution.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants lack of relevant disclosures related to the claims determination that a solution of the quantized machine-learning algorithm is not able to from a local minimum point, the at least one program makes the solution escape from the local minimum point using the quantized orthogonal compensation search vector results in the claims being determined to be indefinite as not clearly articulating what the invention is nor what is claimed, resulting in a lack of ability for a person of skill in the art to appreciate the claimed invention.  For purposes of examination, the Examiner interprets the claimed limitation to claim an issue related to a mathematical condition which results in an incomplete calculation and lack of ability to complete a calculation, and resulting in a need to perform calculations to rectify the condition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asad et al., Convergence Analysis of a Modified Armijo Rule Step Size LMF Algorithm.

Claims 1 and 7:	Asad discloses an apparatus for optimizing a quantized machine-learning algorithm, comprising: one or more processors; and executable memory for storing at least one program executed by the one or more processors (Page 2/Col. 2 “effect of these parameters through computer simulations”), 
wherein the at least one program sets a learning rate of the quantized machine- learning algorithm using at least one of an Armijo rule (Page 2/Col. 1 “Armijo rule in this sense can be seen as a technique that selects the learning rate based on (5) rather then adapting the learning rate as the case in gradient based adaptations,”) and golden search methods, 
calculates a quantized orthogonal compensation search vector from a search direction vector of the quantized machine-learning algorithm (Page 1/Col.2 “Armijo rule is a line search strategy that finds the minimum value of a convex function f (x) : RN → R.” Page 2/Col. 1 “The estimate, say, xo =[x(1)o x(2)o . . . x(N)o] is computed iteratively,”), compensates for search performance of the quantized machine-learning algorithm using the quantized orthogonal compensation search vector (Page2/Col. 2 “determining the range of search of the learning rate…. performance of the ALRLMF is strongly dependent upon the parameters σ and β. These effect the convergence and subsequently the steady-state performance of the algorithm by determining the range of search of the learning rate,”).  
calculates an optimized quantized machine-learning algorithm using the learning rate and the quantized machine-learning algorithm, the search performance of which is compensated for (Page 2/Col. 1 “Armijo rule in this sense can be seen as a technique that selects the learning rate based on (f (xn) − f (xn+1) ≥σβmns |∇f (xn)|2)  rather then adapting the learning rate as the case in gradient based adaptations.”).  

Claims 2 and 8:	Asad discloses the apparatus and method as for claims 1 and 7 above, and Asad further discloses wherein the at least one program sets the learning rate through a learning-rate-setting function predefined by the Armijo rule using a gradient vector of an objective function of the search direction vector (Page 2/Col. 1 “Armijo rule in this sense can be seen as a technique that selects the learning rate based on (f (xn) − f (xn+1) ≥σβmns |∇f (xn)|2) rather then adapting the learning rate as the case in gradient based adaptations.” Page3/Col. 1 “weight update vectorwn and input vector xn.).  

Claims 4 and 10:	Asad discloses the apparatus and method as for claims 2 and 9 above, and Asad further discloses wherein the at least one program sets any one of the first candidate value and the second candidate value as the learning rate when a difference value between the first candidate value and the second candidate value is equal to or less than a preset value (Page 2/Col. 1 “The initial step-size value, s, is a positive nonzero number that controls the convergence behaviour and σ ∈ (0, 1) defines the rate at which f (xn) decreases with each iteration.  Armijo rule in this sense can be seen as a technique that selects the learning rate based on (f (xn) − f (xn+1) ≥σβmns |∇f (xn)|2) rather then adapting the learning rate as the case in gradient based adaptations.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asad et al., Convergence Analysis of a Modified Armijo Rule Step Size LMF Algorithm in view of Zuo et al. Implementation of Golden Section Search Method in SAGE Algorithm.

Claims 3 and 9:	Asad discloses the apparatus and method as for claims 1 and 7 above, and Asad does not explicitly disclose, however Zuo discloses wherein the at least one program sets any one of a first candidate value, acquired by increasing a minimum candidate value of the learning rate by a golden ratio, and a second candidate value, acquired by decreasing a maximum candidate value of the learning rate by the golden ratio, as the learning rate (Page 1/Col. 2 “search for the maximum/minimum value of a continuous objective function with parabola-like shape, i.e. the curve of the function is continuous within the support, and are monotonic on both sides of the maximum/minimum,” Page 2/Col. 1 “condition for applying the Golden Section search method is that the objective function is of parabola-like shape in one dimension. The objective function on both sides of the maximum/minimum have to be monotonically increasing or decreasing,” Page 3/Col. 1 “hit rate to evaluate the proposed method, and the simulation is performed. The hit rate is the proportion of the times that the proposed method successfully find the maxima of the objective functions to the total times that the method has been called.”).
Therefore it would be obvious for Asad wherein the at least one program sets any one of a first candidate value, acquired by increasing a minimum candidate value of the learning rate by a golden ratio, and a second candidate value, acquired by decreasing a maximum candidate value of the learning rate by the golden ratio, as the learning rate as per the steps of Zuo in order to implement a variety of techniques for learning the value and application of a variety of search methods, and therefore increasing the accuracy and usefulness of a variety of search results obtained by machine learning implementations.   

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asad et al., Convergence Analysis of a Modified Armijo Rule Step Size LMF Algorithm in view of Guo et al., Robust Quantization for General Similarity Search.

Claims 5 and 11:	Asad discloses the apparatus and method as for claims 1 and 7 above, and Asad does not explicitly disclose, however Guo discloses wherein the at least one program selects a vector in a direction orthogonal to a direction opposite a largest component vector of the search direction vector and quantizes the selected vector, thereby calculating the quantized orthogonal compensation search vector (Page 2/Col. 2 “minimize the obtained orthogonality constrained p,q-norm function,” Page 5/Col. 2 “objective function value in Eq. (8) will keep decreasing w.r.t. the updating rule in Eq. (13) until the stationary point is achieved and Rt+1 also satisfies the orthogonality constraint,” Page 6/Col. 2 “repeat the residual vector computing and subcodebook updating for each sub-codebooks until convergence).
Therefore it would be obvious for Asad wherein the at least one program selects a vector in a direction orthogonal to a direction opposite a largest component vector of the search direction vector and quantizes the selected vector, thereby calculating the quantized orthogonal compensation search vector as per the steps of Guo in order to implement a variety of techniques for learning the value and application of a variety of search methods, and therefore increasing the accuracy and usefulness of a variety of search results obtained by machine learning implementations.   

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asad et al., Convergence Analysis of a Modified Armijo Rule Step Size LMF Algorithm in view of Moller et al. An Efficient Vector Quantizer Providing Globally Optimal Solutions.

Claims 6 and 12:	Asad discloses the apparatus and method as for claims 5 and 11 above, and Asad does not explicitly disclose, however wherein, when a solution of the quantized machine-learning algorithm is not able to escape from a local minimum point, the at least one program makes the solution escape from the local minimum point using the quantized orthogonal compensation search vector (Page 2/Col. 1 “algorithms, above all the GLA, work fast, but if they once reach a local minimum of the distortion function, they become trapped in it,” Page 5/Col. 1 “few iterations of conjugate direction methods or local stochastic search are needed in the algorithm due to Solis and Wets [14] to find a (local) minimum. On the other hand, using a particularity of a clustering task, only one deterministic step is required (see Lemma 1) to reach a (local) minimum of distortion function,”). 
Therefore it would be obvious for Asad wherein the at least one program selects a vector in a direction orthogonal to a direction opposite a largest component vector of the search direction vector and quantizes the selected vector, thereby calculating the quantized orthogonal compensation search vector as per the steps of Moller in order to implement a variety of techniques for learning the value and application of a variety of search methods, and therefore increasing the accuracy and usefulness of a variety of search results obtained by machine learning implementations.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682